RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election and remarks filed on 7/1/2022 have been received. In the response filed on 7/1/2022, claims 1, 5, 6, 7, and 12 were amendment; and claims 17-19 were added. 
Claims 1-19 are pending. Claims 13-16 are withdrawn from consideration. Claims 1-12 and 17-19 are rejected. 

Domestic Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a). MPEP 211.05.
If an application is a continuation-in-part of an earlier U.S. application or international application, any claims in the new application not supported by the specification and claims of the parent application have an effective filing date equal to the actual filing date of the new application. MPEP 2152.01.
The disclosure of the prior-filed applications (PT103582, PCT/PT2007/000042, US 12/444429, and US 14/547789) fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. See Table below (Application No. 14/547789 is representative of the prior applications). 
Since the prior filed applications do not support the claimed subject matter, the effective filing date of the presently claimed invention is the filing date of the present application, i.e., 05/23/2019. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains the trademark/trade name “Tween 80”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a particular material or product and, accordingly, the identification/description is indefinite.
Claims 5 is indefinite because the meaning of the phrase “wherein in the step of preparing the cereal suspension the water used therein is previously obtained through an osmosis process in order to minerals that cause off-flavours in the water” (emphasis added) is not clear. It is not clear what process is performed on the minerals. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is rejected because it fails to include all the limitations of the claim upon which it depends. Claim 17 depends from claim 1. Claim 1 recites “solubilizing using glutaminase at temperatures controlled between 40 and 60 °C”. Claim 17 recites “the step of solubilizing is carried out using a soluble salt”. Claim 17 replaces claim 1’s step of “solubilizing using glutaminase at temperatures controlled between 40 and 60 °C” with a step of “solubilizing is carried out using a soluble salt”. Therefore, claim 17 eliminates a limitation from claim 1, upon which claim 17 depends. 
Claim 18 is rejected because it fails to include all the limitations of the claim upon which it depends. Claim 18 depends from claims 1 and 17. Claim 1 recites “solubilizing using glutaminase at temperatures controlled between 40 and 60 °C”. Claim 18 recites “the step of solubilizing is carried out using a soluble salt” (claim 17) “wherein the soluble salt is sodium bicarbonate or sodium hydroxide” (claim 18). Claim 18 replaces claim 1’s step of “solubilizing using glutaminase at temperatures controlled between 40 and 60 °C” with a step of “solubilizing is carried out using a soluble salt” “wherein the soluble salt is sodium bicarbonate or sodium hydroxide”. Therefore, claim 18 eliminates a limitation from claim 1, upon which claim 18 depends. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malcata et al., US 2015/0071891 A1; in view of Rao et al., US 2009/0311376 A1. 
Regarding claim 1: Malcata discloses a method of obtaining a fermented cereal product (p. 4, claim 18, preamble).
preparing a cereal suspension with a cereal concentration between 5 to 50% (w/w) by mixing cereals in water at a temperature between 80 °C and 100 °C (claim 1, ln. 2-3); thereby obtaining the cereal suspension with the cereal concentration between 5 to 50% (w/w) (claim 1, ln. 11-12)
Malcata discloses preparing a cereal suspension with a cereal concentration between 5 to 50% (5-20%, para 0036), by mixing cereals in water (para 0036) at a temperature between 80 °C and 100 °C (80 to 110 °C, para 0037). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
carrying out liquefaction using a-amylases at temperatures controlled between 50 °C and 90 °C and pH between 6 and 8 (claim 1, ln. 4-5); carrying out saccharification of the liquefied content using glucoamylases at temperatures controlled between 50 °C and 90 °C and pH between 6 and 8 (claim 1, ln. 6-7); and solubilizing using glutaminase at temperatures controlled between 40 and 60 °C to obtain a suspension (claim 1, ln. 8-9)
Malcata does not disclose carrying out liquefaction using a-amylases at temperatures controlled between 50 °C and 90 °C and pH between 6 and 8; carrying out saccharification of the liquefied content using glucoamylases at temperatures controlled between 50 °C and 90 °C and pH between 6 and 8; and solubilizing using glutaminase at temperatures controlled between 40 and 60 °C. 
Rao is drawn to a methods of treating cereal (whole grain oat flour) with digesting enzymes (para 0002). Rao discloses cereal (oat) products are used in fermented food products (para 0005). Rao discloses the product possesses many beneficial properties, including the ability to lower blood cholesterol levels and to prevent heart disease, as well as low allergenicity (para 0005). Rao discloses the product has excellent spreadability properties and smooth mouth-feel (para 0007). Rao discloses the product may be safely consumed by individuals suffering from celiac disease and be labeled as "gluten-free” (para 0008). Rao discloses heating an aqueous suspension of cereal at a pH ranging between about 3 and about 6, and then adding digesting enzymes to break down the various macromolecular particles of the whole oats (para 0012). Rao discloses making a suspension of cereal (oat) and water (para 0024). Rao discloses the cereal is present in a concentration ranging between about 0.1% and about 50% by weight (para 0024). Rao discloses heating the suspension to a temperature ranging between about 50 °C and about 55 °C (para 0026). Rao discloses enzymes including alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid proteases, para 0021). Rao discloses the treated cereal can be added to food products (para 0032). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to ferment a cereal, as taught in Malcata, wherein the cereal is obtained by steps including making a cereal suspension in water that comprises between about 0.1% and about 50% by weight cereal and using alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid protease) at temperatures controlled between about 50 °C and about 55 °C and a pH ranging between about 3 and about 6, as taught in Rao, to obtain a method of obtaining a fermented cereal product comprising a step of making a cereal suspension in water that comprises between about 0.1% and about 50% by weight cereal and a step of using alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid protease) at temperatures controlled between about 50 °C and about 55 °C and a pH ranging between about 3 and about 6. One of ordinary skill in the art at the time the invention was filed would have been motivated to making a cereal suspension in water that comprises between about 0.1% and about 50% by weight cereal and use alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid protease) at temperatures controlled between about 50 °C and about 55 °C and a pH ranging between about 3 and about 6 because the product possesses many beneficial properties, including the ability to lower blood cholesterol levels and to prevent heart disease, low allergenicity (Rao, para 0005); exhibits excellent spreadability properties and smooth mouth-feel (Rao, para 0007); may be safely consumed by individuals suffering from celiac disease (Rao, para 0008); and may be labeled as "gluten-free” (Rao, para 0008). 
With respect to labelling the steps as “liquefaction”, “saccharification”, and “solubilizing”: Rao does not expressly label the alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid protease) enzyme treatment as “liquefaction”, “saccharification”, and “solubilizing”. However, Rao discloses the claimed enzymes at the claimed temperature and pH conditions. Therefore, Rao is encompassed within the breadth of the recited manipulative steps. 
carrying out filtration of the suspension and cooling until a range of temperature between 25 °C and 48 °C (claim 1, ln. 10-11)
Malcata discloses filtration of the obtained suspension (para 0038) and cooling of the mixture until a range of temperatures between 25 and 48 C (para 0040). 
preparing macroencapsulated immobilized probiotic or non-probiotic microorganisms (claim 1, ln. 14-25) 
Malcata discloses preparing a cell culture of microorganisms resuspended in sodium chloride solution thereby obtaining a cellular suspension (para 0048); preparing a polymer solution with continuous stirring at temperatures between 60°C and 80°C (para 0050), followed by cooling down to a temperature range of 35°C and 45°C (para 0050); preparing an oil solution using a mixture of vegetable oil with Tween 80 and/or a protective agent (para 0052); and preparing capsules by mixing the cellular suspension with the polymer solution (para 0054), adding the oil solution to obtain a homogenized water-in-oil emulsion (para 0055), and adding a salt solution at a temperature range of 4 °C to 8 °C to form the macroencapsuled immobilized probiotic or non-probiotic microorganisms (para 0056). 
adding the macroencapsulated immobilized probiotic or non-probiotic microorganisms to the cereal suspension prepared in the previous steps, such that said microorganisms ferment the cereals and generate an aqueous suspension containing (i) fermented cereal suspension and (ii) macroencapsulated immobilized probiotic or non-probiotic microorganisms (claim 1, ln. 26-29)
Malcata discloses adding macroencapsulated probiotic or non-probiotic microorganisms to a cereal suspension (p. 4, claim 18), such that said microorganisms ferment the cereals and generate a suspension containing (i) fermented cereal suspension and (ii) macroencapsulated immobilized probiotic or non-probiotic microorganisms (to generate a pre-fermented prebiotic suspension, p. 4, claim 18). Malcata discloses the suspension is an aqueous suspension (para 0014). Malcata discloses the cereals are fermented (pre-fermented) with immobilized microorganisms (para 0021, 0034, 0043). 
separating the aqueous suspension generated in the previous step from the macroencapsulated immobilized probiotic or non-probiotic microorganisms, to obtain an aqueous fermented cereal suspension without the macroencapsulated immobilized probiotic or nonprobiotic microorganisms (claim 1, ln. 27-30)
Malcata discloses separating the aqueous suspension generated in the previous step from the macroencapsulated immobilized probiotic or non-probiotic microorganisms, to obtain an aqueous fermented cereal suspension without the macroencapsulated immobilized probiotic or non-probiotic microorganisms (separation of the macroencapsulated probiotics/non-probiotics from the pre-fermented prebiotic suspension, p. 4, claim 18).
incorporating into the aqueous fermented cereal suspension without the microencapsulated immobilized probiotic or non-probiotic microorganisms obtained in the previous step, at least one other component selected from the group consisting of: free or encapsulated prebiotics; free or microencapsulated probiotic or non-probiotic microorganisms; and other food ingredients, free or encapsulated (claim 1, ln. 31-37)
Malcata discloses incorporating into the aqueous fermented cereal suspension without the macroencapsulated immobilized probiotic or non-probiotic microorganisms obtained in the previous step, at least one other component selected from the group consisting of free or encapsulated prebiotics; free or microencapsulated probiotic or non-probiotic microorganisms; and other food ingredients, free or encapsulated (p. 4, claim 18).
Regarding claim 2: Malcata discloses cereals are selected from flakes, flour or bran (p. 4, claim 19). Rao discloses flour (para 0009). 
Regarding claim 3: Malcata discloses oats (abstract; p. 4, claim 20). Rao discloses oats (para 0009). 
Regarding claim 4: Malcata discloses the cereals are combined with at least one of one or more other cereals usually applied in food industry; or one or more legumes (p.  4, claim 21).
Regarding claim 6: Malcata and Rao do not disclose the enzymatic process described above ends when sugar content, in terms of glucose, achieves at least 150 g/L and at least 25 ± 5 °Brix.
However, the limitations are prima facie obvious for the following reasons. 
First, one would expect the process suggested in Rao would result in the claimed glucose and Brix because Rao discloses treating the claimed cereal with the claimed enzymes. 
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, the claimed concentration of sugar resulting from the claimed enzyme treatment represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
Finally attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  In the present case, the prior art discloses the conventional nature of using the claimed enzymes to digest the claimed cereal. As such, the concentration of sugars resulting from the claimed enzyme treatment represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 7: Rao discloses the enzymes are present in a range of about 0.5% to about 6% (para 0026). 
Rao does not disclose the concentration of each individual enzyme. 
The discussion of MPEP 2144.05 II applies here as above. In the present case, the claimed concentration of each individual enzyme represents the mere carrying forward of an original patented conception involving only change of proportions or degree. Therefore, the claimed invention is not such an invention as will sustain a patent.
The discussion of In re Levin applies here as above. In the present case, the prior art discloses the conventional nature of using the claimed enzymes to digest the claimed cereal. As such, the concentration of the enzymes represents nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 8: Malcata discloses the probiotics and non-probiotics are generally recognized as safe (p. 4, claim 22). 
Regarding claim 9: Malcata discloses the probiotics and non-probiotics are selected from the Bifidobacterium and Lactobacillus genera (p. 4, claim 23). 
Regarding claim 10: Malcata discloses the amount of free or microencapsulated probiotic or non-probiotic microorganisms incorporated into the above-described fermented cereal suspension is at least 108 to 1010 CFU/g (p. 4, claim 24). 
Regarding claim 11: Malcata discloses the macroencapsulated immobilized probiotic or non-probiotic microorganisms are encapsulated in a coating material selected from proteins, polysaccharides, lipids or hydrocolloids (p. 4, claim 26). 
Regarding claim 12: Malcata discloses the fermentation step comprises placing a cereal suspension in a reactor with macroencapsulated immobilized probiotic or non-probiotic microorganisms (p. 4, claim 27). 
Regarding claim 17: Rao discloses the solubilizing is carried out with a soluble salt (calcium acetate, para 0025). 
Regarding claim 19: Malcata discloses in the step of preparing capsules, the salt solution is KCl (para 0056). 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Malcata et al., US 2015/0071891 A1; in view of Rao et al., US 2009/0311376 A1; as applied to claims 1-4, 6-12, and 19  above, and in further view of Fowler et al., US 5,554,520 A; as evidenced by Ferro et al., US 6,555,003 B2. 
Malcata in view of Rao is relied on as above. 
Malcata in view of Rao does not disclose the water used in the first step is previously obtained through an osmosis process in order to standardize the flavour of the final product by removing the minerals that cause off-flavours. 
Fowler is drawn to fermentation processes (col. 21, ln. 59-60) comprising a step of enzyme treatment (col. 23, ln. 16-17) in a reactor (col. 23, ln. 29-30). Fowler discloses treating water with a reverse osmosis step (col. 24, ln. 51-52). Fowler discloses the reverse osmosis water can be returned to the enzyme reactor to help maintain a relatively constant solids concentration therein (col. 24, ln. 56-58). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to mix water with enzymes, as taught in Malcata, wherein the water is previously obtained through an osmosis process, as taught in Fowler, to obtain a process of obtaining a fermented cereal product wherein the water used in the first step is previously obtained through an osmosis process. One of ordinary skill in the art at the time the invention was filed would have been motivated to use water in the first step that is previously obtained through an osmosis process because it helps maintain a relatively constant solids concentration therein (col. 24, ln. 56-58). 
NOTE: A reverse osmosis process removes minerals from water. As evidenced by Ferro et al., US 6,555,003 B2, the principles of reverse osmosis are well known. The water from an RO unit typically is free of minerals (col. 3, ln. 26-34). 
The phrase “in order to minerals that cause off-flavours in the water” is a statement of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the prior art suggests the conventional nature of using RO water in an enzyme reactor. The reason for using the enzyme (e.g., in order to standardize the flavour of the final product by removing the minerals that cause off-flavours) does not result in a manipulative difference between the claimed invention and the prior art. Therefore, the phrase does not patentably distinguish the claimed invention from the prior art.

Claims 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malcata et al., US 2015/0071891 A1; in view of Rao et al., US 2009/0311376 A1; as applied to claims 1-4, 6-12, and 19  above, and in further view of one or more of Bassi et al., US 2019/0246676 A1; Vafeiadi et al., US 2018/0146699 A1; and/or Rajakaruna, US 2016/0249663 A1. 
Malcata in view of Rao is relied on as above.
Rao discloses the solubilizing comprises a soluble salt (calcium acetate, para 0025). Rao discloses the solubilizing step may include adding food grade bases (para 0026). 
Malcata in view of Rao does not disclose soluble salt is sodium bicarbonate or sodium hydroxide. 
Bassi discloses food products (starch with increased total dietary fiber, para 0002) made by a process comprising a step of deactivating an enzymatic reaction with a food grade base that is sodium hydroxide (para 0207, 0218). 
Vafeiadi discloses food products (para 0001) made by a process comprising a step of deactivating an enzymatic reaction with a food grade base that is sodium hydroxide (para 0156, 0166). 
Rajakaruna discloses food additives (para 0002) made by a process comprising a step of deactivating an enzymatic reaction with a food grade base that is sodium hydroxide or sodium bicarbonate (para 0018; “enzyme deactivating amount of . . . sodium bicarbonate, . . . sodium hydroxide”, claim 53). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the undisclosed base that deactivates an enzyme as taught in Rao, with sodium hydroxide and/or sodium bicarbonate, as taught in Bassi, Vafeiadi, and/or Rajakaruna, to obtain a process of obtaining a fermented cereal product wherein the step of solubilizing includes a sodium hydroxide and/or sodium bicarbonate. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of deactivating the enzyme. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues the labelling of the alpha amylase, glucoamylase and glutaminase enzyme treatment as "liquefaction", "saccharification" and "solubilizing" distinguishes the claimed invention from the prior art (remarks, p. 7). To support the argument, Applicant includes a list of the claimed steps (remarks, p. 7-8). Examiner is not persuaded by this argument for the reasons provided in the rejections. The prior art references discloses the claimed steps and conditions recited therein. The labelling/naming of the steps does not impart an manipulative difference between the claimed process steps and the process steps suggested in the prior art. 
Applicant argues Rao does not disclose mixing cereals in water (remarks, p. 9). Examiner is not persuaded by this argument. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145 IV. In the present case, Rao is not relied upon to disclose mixing cereals in water. Malcata discloses mixing cereals in water (para 0036). 
Applicant argues Rao does not disclose the specific order as done in the presently claimed invention (remarks, p. 9). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not require the liquefaction, saccharification, and solubilizing steps to be performed in an order. The claims encompass simultaneous liquefaction, saccharification, and solubilizing. 
Applicant argues Rao does not disclose the claimed manipulative steps recited in the claims (remarks, p. 9). Examiner is not persuaded by this argument. Rao discloses heating an aqueous suspension of cereal at a pH ranging between about 3 and about 6, and then adding digesting enzymes to break down the various macromolecular particles of the whole oats (para 0012). Rao discloses making a suspension of cereal (oat) and water (para 0024). Rao discloses the cereal is present in a concentration ranging between about 0.1% and about 50% by weight (para 0024). Rao discloses heating the suspension to a temperature ranging between about 50 °C and about 55 °C (para 0026). Rao discloses enzymes including alpha-amylase, glucoamylase (gamma-amylase), and glutaminase (glutamic acid proteases, para 0021). 
With respect to claim 5, Applicant relies on the arguments made over claim 1 (remarks, p. 9). Examiner is not persuaded by the arguments for the reasons provided in the rejections and response to arguments above. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Walter A Moore/Primary Examiner, Art Unit 3619